124 F.3d 207
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.
Keith Arthur Chambers, # 803999B;  and all present andfuture inmates similarly situated at the IowaState Men's Reformatory, Appellant,v.Sally M. Chandler-Halford;  John F. Ault;  Russell Behrends,C/O, and all present and future employees at theIowa State Men's Reformatory, Appellees.

No. 97-2257.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 23, 1997Filed Sept. 25, 1997
Appeal from the United States District Court for the Northern District of Iowa.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Keith Arthur Chambers, an inmate at the Iowa State Men's Reformatory, filed a complaint under 42 U.S.C. § 1983 (1994) alleging defendants were violating Iowa law and his Eighth and Fourteenth Amendment rights by placing inmates from Administrative Segregation on a chain gang.  The District Court1 dismissed the complaint pursuant to 28 U.S.C.A. § 1915A(b)(1) (West Supp.1997).


2
After careful review of the record and Chambers's brief on appeal, we conclude that the District Court's judgment was correct.


3
Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Michael J. Melloy, Chief Judge, United States District Court for the Northern District of Iowa